Citation Nr: 9935728	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  97-20 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Chapter 35, Title 38 United States Code 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from July 1947 to July 
1950.  He died on December [redacted] 1981.  

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  A notice of disagreement was received in May 
1997.  A statement of the case was issued in June 1997.  A 
substantive appeal was received from the appellant in July 
1997.  A hearing was held at the RO in December 1997. 


FINDING OF FACT

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. 
§§ 1310, 5107 (West 1991); 38 C.F.R. § 3.312 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is asserted that service connection should be granted for 
the cause of the veteran's death.  In this regard, the 
threshold question to be answered is whether the appellant 
has presented a well-grounded claim, that is, one that is 
plausible or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Although the claim need not be 
conclusive, it must be accompanied by supporting evidence.  
An allegation alone is not sufficient.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992). 

According to the United States Court of Appeals for Veterans 
Claims (hereinafter the Court) in Caluza v. Brown, 7 Vet. 
App. 498, 505 (1995), a well-grounded claim for entitlement 
to service connection requires competent evidence of the 
following: i) current disability (through medical diagnosis); 
ii) incurrence or aggravation of a disease or injury in 
service (through lay or medical evidence) and; iii) a nexus 
between the inservice injury or disease and the current 
disability (through medical evidence).  Id. at 506.  
Regarding claims for service connection for the cause of 
death of a veteran, the first requirement, evidence of a 
current disability, will always have been met (the current 
disability being the condition that caused the veteran to 
die), but the last two requirements must be supported by 
evidence of record.  Ramey v. Brown, 9 Vet. App. 40 (1996).  

Additionally, evidence is presumed to be true for the 
purposes of determining whether a claim is well grounded, 
except were the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the specific 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

A certificate of death reflects that the veteran died on 
December [redacted] 1981, and that the immediate cause of death was 
congestive heart failure.  The certificate of death indicates 
that an autopsy was not performed.  

At the time of the veteran's death, service connection had 
not been established for any disabilities.  The governing 
legal criteria provide that service connection for the cause 
of the veteran's death is appropriate when, by the exercise 
of sound judgment without recourse to speculation, it is 
determined that a disability incurred in or aggravated by 
service caused or contributed substantially or materially to 
the veteran's death.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (1999).  

The appellant essentially contends that the cause of the 
veteran's death, congestive heart failure, was caused by the 
syphilis he was diagnosed with in service.  A review of the 
veteran's service medical records reveals that the veteran 
was admitted to sick bay in January 1949 with a recurrent 
penile lesion and a doubtful blood Kahn.  A diagnosis of 
syphilis, early, was noted in the report of this admission.  
Subsequent Kahn's tests done in service were negative.

In an April 1998 letter, Sivarama K. Guntur, M.D., indicated 
that after reviewing "the Medical history, and talking to 
the family of [the veteran]," it was his opinion "to the 
best extent of [his] medical knowledge that if [the veteran] 
died of Cardiac condition [sic], that it would have been more 
probably [sic] than not due to the [syphilis] he acquired in 
his life."  

While Dr. Guntur did not provide any specific medical support 
for his opinion, or information regarding his expertise or 
specialty, the opinion is nevertheless sufficient to well 
ground the appellant's claim of entitlement to service 
connection for the cause of the veteran's death, when 
combined with the diagnosis of syphilis in service.  See 
King.

In sum, the Board finds that the evidence of record 
sufficiently demonstrates that the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is well-grounded. Caluza, supra.  However, 
for reasons set out below, further development is required to 
comply with the duty to assist doctrine prior to further 
appellate review.  38 U.S.C.A. § 5107 (West 1991).


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded; to this extent only, 
the appellant's claim is granted.


REMAND

As determined above, the appellant's claim of entitlement to 
service connection for the cause of the veteran's death is 
well grounded, and as such, VA is under a statutory duty to 
assist the appellant with the development of evidence 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).  

The Board finds that, in view of the foregoing, a VA medical 
examiner should be given an opportunity to review the 
relevant evidence in the claims folder and provide an opinion 
as to the nature of the relationship, if any, between the 
congestive heart failure noted on the veteran's certificate 
of death (as the principal cause of his death) and the 
syphilis diagnosed in service.  See Goss v. Brown, 9 Vet. 
App. 109, 114 (1996).  

It is pointed out that the appellant's claim of entitlement 
to Chapter 35 education benefits will be held in abeyance at 
this point, as the outcome of the cause of death claim has a 
direct effect on this claim.  See 38 U.S.C.A. § 3501 (West 
1991).

Accordingly, the case is REMANDED to the RO for the following 
development:


1.  The RO should take the appropriate 
steps, to include contacting the 
appellant and her representative, to 
gather a more detailed opinion from Dr. 
Guntur with respect to the cause of the 
veteran's death.  It should be requested 
that Dr. Guntur provide, to the extent 
possible, specific medical support (i.e. 
specific to this veteran) for the 
conclusions reached regarding the 
veteran's death.

2.  The RO should have an appropriate 
physician review all of the pertinent 
evidence in the claims folder, including 
a copy of this REMAND, and provide an 
opinion as to whether it is at least as 
likely as not that a disability of 
service origin, including syphilis, 
caused or contributed to cause death.  In 
providing such an opinion, the examiner 
should specify and address the nature and 
extent of the relationship, if any, 
between syphilis diagnosed in service and 
the congestive heart failure.  The 
complete rationale for all conclusions 
reached (to include citation, as 
necessary, to specific evidence in the 
record) should be set forth.  The 
examiner should specifically comment on 
the opinion reached by Dr. Guntur noted 
in the April 1998 letter (and on any 
other statements received from Dr. 
Guntur).  

3.  The RO should review the VA 
physician's opinion to determine if it is 
in compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should review the claim 
for service connection for the cause of 
the veteran's death in light of all 
applicable evidence, particularly all 
opinions received in connection with this 
remand, and in light of all pertinent 
legal authority.  Then, the RO should 
adjudicate the claim for Chapter 35 
benefits.  The RO must provide adequate 
reasons and bases for its decision, 
addressing all issues and concerns that 
were noted in this REMAND.  

5.  If the benefits requested by the 
appellant continue to be denied, then she 
and her representative must be furnished 
a supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
the case is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument while the case is 
in remand status.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals







